Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/8/22 has been entered.  Claims 1-13 and 16-20 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1, 3-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2001/0031838 Scott et al. in view of US Pat. Application Publication No. 2004/0072954 Udding et al. and Odian, G., Principles of Polymerization, Third Edition, John Wiley & Sons, Inc., 1991, pages 29-33.

Regarding claims 1, 3-7, and 16:

Scott, Fig. 2 falls within the scope of the instant claims the instant claims 1, 3-7, and 16 except that it uses toluene diisocyanate (TDI) instead of the instantly claimed diisocyanate aromatic moieties.  In the chemical formula of Fig. 2 of Scott, n is 0, m is 3, A is the trimethylolpropane branched hydrocarbon moiety, B is the aromatic moiety of the toluene diisocyanate residue, and R1 is the propylene moiety of the hydroxypropyl methacrylate residues.  
It is clear from Scott, paragraphs [0018] and [0024] that toluene diisocyanate is a non-limiting example of the organic isocyanate compounds which may be used to make their acrylated polyurethanes.
Scott does not disclose the instantly claimed B moieties.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the structure of Scott, Fig. 2 with diphenylmethane diisocyanate rather than the depicted toluene diisocyanate because Scott teaches that their acrylated polyurethane resins can be made with organic isocyanate compounds generally at their abstract, paragraphs [0018] and [0024], and Scott’s claim 1, which encompasses other polyisocyanates than the exemplified toluene diisocyanate, Udding, paragraphs [0081] and [0083] exemplify acrylated polyurethanes made with MDI, i.e. diphenylmethane diisocyanate, and the acrylated polyurethanes of Scott made with MDI instead of TDI would have been expected to give the higher crosslinking density contributed by the three methacrylate groups of Scott, to have the properties MDI imparts to the acrylated polyurethanes of Udding, and to give higher rigidity due to the presence of more aromatic rings in the molecules as taught by Odian, page 32, the only full paragraph on page 32.

MDI, i.e. diphenylmethane diisocyanate, falls within the scope of the instantly claimed moieties B of the instant claims 1 and 3.


Regarding claims 8 and 9:

     Scott’s disclosed method of making their compositions for casting, pultrusion, and lamination purposes by adding the compound of their Fig. 2 thereto falls within the scope of the instant claim 8.  See Scott, the abstract and paragraphs [0031], [0032], [0033], and [0034].  The intended uses include the construction purposes of the instant claim 8, particularly noting Scott, paragraph [0034], “in constructing objects”.
    The above addition of the compound of Scott’s Fig. 2 to their compositions used for the lamination purposes of Scott, paragraphs [0017] fall within the scope of “fastening caulk”.   Considering the entire instant specification, particularly noting page 2, the first 4 paragraphs thereof, it is not seen that the instantly claimed “fastening caulks” distinguish over the compositions of Scott containing their compound of Fig. 2.  See Scott, paragraph [0045]. The mixing of Scott’s compound of their Fig. 2 into their compositions therefore gives the method of the instant claim 9.  The bond strength is necessarily increased in Scott’s compositions because their compound of Fig. 2 falls within the scope of the instantly claimed compound according to claim 1.  Compounds that are identical must necessarily and inherently have similar properties, including increase of bond strength in the case of the compound of the instant claim 1 and of Scott, Fig. 2.  See MPEP 2112.
Scott does not disclose their methods being performed with their acrylated polyurethane made with MDI.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to perform the methods of Scott with the above discussed MDI based acrylated polyurethane of Scott because it is encompassed by Scott and would have been expected to give similar bonding properties as the TDI based acrylated polyurethane coupled with increased rigidity expected of the cured acrylated polyurethanes of Scott made with MDI and Udding, paragraph [0087] shows vinyl ester urethanes, which includes the above discussed acrylated polyurethanes of Scott made with MDI, to give superior fastening properties.  These superior fastening properties taught by Udding would have been expected in the acrylated polyurethanes of Scott made with MDI because they are vinyl ester urethanes also.

Regarding claims 10-12:

The benzoquinone of paragraph [0024] of Scott is described as an inhibitor.  The styrene therein is described as reactive diluent in claim 3 of Scott.  The catalysts and photoinitiators of Scott, paragraph [0033] which promote curing accelerate the reaction of the composition of Scott and therefore fall within the scope of the accelerator of the instant claim 10.  Scott’s compositions containing their compound of their Fig. 2 and their inhibitor, accelerator, and optionally reactive diluent fall within the scope of the instant claim 10.
The instant claim 11 requires nothing more than the composition of the instant claim 10.  The compositions of Scott fall within the scope of the instant claim 11 for the same reasons as apply to the instant claim 10 therefore.
The photoinitiator of Scott, paragraph [0033] promotes hardening of the composition of Scott and therefore falls within the scope of the hardener component B of the instant claim 12.  The compositions of Scott discussed above therefore fall within the scope of the instant claim 12.

Regarding claims 13 and 17-20:

Udding discloses adhesive compositions made from combining the ingredients therein.  See Udding, paragraphs [0003], [0021], noting that “all commonly known” vinyl ester urethanes may be used in Udding’s compositions, [0078], and [0080]-[0081].  It is noted that replacing the exemplified dipropylene glycol of Udding, paragraph [0081] with trimethylolpropane of Udding, paragraph [0040] while using the diphenylmethane diisocyanate of Udding, paragraph [0081] gives the urethane methacrylate of Scott’s Fig. 2. modified by using MDI rather than the TDI of Scott.

Udding, paragraph [0047], particularly noting the inorganic fillers therein, discloses the instantly claimed “inorganic aggregate”.

Regarding claim 13:

Scott and Udding taken alone do not disclose the invention of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed invention of the instant claim 13 with the above discussed acrylated polyurethane made with MDI of Scott and containing the inorganic aggregates of the instant claim 13 and the instantly claimed reactive-resin system of the instant claim 13 because Udding discloses the use inorganic fillers, which fall within the scope of inorganic aggregates, in compositions containing acrylated polyurethanes, including those of Scott, Scott discloses using the compound of their Fig. 2 in construction related applications at Scott, paragraph [0034] and that these applications are not limiting at paragraph [0011], and the compositions of Scott containing the compound of Scott, Fig. 2 made with MDI would have been expected to give the adhesive properties of the compositions of Udding coupled with the properties given by the trifunctional curing given by the compound of Scott, Fig. 2, including those properties of Scott’s compound which are explicitly discussed throughout Scott and those properties inherent to Scott’s compositions.

Regarding claims 17-20:

Scott and Udding taken alone do not disclose the inventions of the instant claims 17-20.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the compositions resulting from the above discussion of the obviousness of the instant claim 13 in the methods of the instant claims 17-20 because Scott discloses using their acrylate polyurethanes in construction uses, Udding discloses using their compositions to anchor and chemically bond dowels, rock bolts, screws, anchors, etc. in boreholes at paragraph [0003], and the compositions of Scott discussed above regarding the instant claims 1 and 13 would have been expected to give the properties discussed by Udding and the properties discussed by Scott to the adhesion methods of Udding, including the increased strength of the cured compositions due to the higher crosslinking density given by the tri-methacrylate urethane of Scott and increased rigidity of the cured product due to the increased number of rigid aromatic rings contributed by MDI relative to TDI based acrylated polyurethanes.  It is noted that the adhesive and the bolt of Udding fill the hole which meets that limitation of the instant claims 17 and 18.

3.      Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art considered does not disclose the inventions of the instant claim 2 or provide proper rationale to modify the prior art inventions into those of the instant claim 2.


Response to Applicant’s Arguments

4.      The following response is in reply to the applicant’s arguments as they apply to the rejection of paragraph 2 above:

In their arguments of 4/8/22:
The applicant argues that the examples show unexpected results, such as improved bond strength, for the claimed compounds.  Examples A and C in Table 1 are noted as are the other examples.  The argued examples are not a proper comparison.  It would appear that Example B is the most representative of Scott other thane the ingredients therein not required by Scott.  The instant application appears to include Example B as being inventive.  The proper comparison would appear to be a comparison of Fig. 2 of Scott with the same polyurethane made with MDI.  The argued examples contain ingredients and amounts thereof which are not required by the instant claims.  The argued examples are therefore not commensurate in scope with the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  It cannot be determined if the argued results stem from the difference between the instant claims and Scott or if they require the ingredients and amounts of the argued examples not required by the instant claims.  It therefore cannot be determined that the argued properties come from the instantly claimed inventions because the argued examples are not commensurate in scope with the instant claims.
Udding shows acrylated polyurethanes to give superior properties including superior fastening properties at paragraph [0087].  Superior fastening requires superior bond strength.  It is therefore not seen that the argued properties are unexpected.

The applicant’s arguments are not persuasive in overcoming the rejection above.  There is no showing of unexpected results stemming from any difference between the instant claims and the cited prior art which is demonstrate in a manner commensurate in scope with the art and which compares to the closest prior art which is Scott, Fig. 2.

The rejection is therefore maintained as modified above.

5.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762